Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This office action is in response to communication filed on 7/12/2022.
Claims 1 has been amended. Claims 7-8,10-20 have been cancelled. New claims 21-33 have been added.

Response to Arguments
The amendment filed on 7/12/2022 has overcome the previous rejection of the claims under 103 rejection. Therefore, the 103 rejection have been withdrawn.


EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence A. Baratta, Jr. on 7/18/2022.


In the claims

6. 	(currently amended) The Wi-Fi controller of claim 1, wherein the RU reservation accounts for packet loss probability based on at least one of frequency channel overlap with other hops in a 

25. 	(currently amended) The Wi-Fi controller of claim 21, wherein the RU reservation accounts for packet loss probability based on at least one of frequency channel overlap with other hops in a 

27. 	(currently amended) The Wi-Fi controller of claim 21 , wherein needs intuited by the one or more access points include at least one of needs of ingress and egress access points that observe packets and to mitigate encapsulated packets traversing at midpoints, needs of repeating access points for performing packet inspection, and needs of repeating access points for looking at four address frames.

33. (currently amended) The Wi-Fi controller of claim 28, wherein the RU reservation accounts for packet loss probability based on at least one of frequency channel overlap with other hops in a congestion and traffic load, increased collision probability do to a topography of the Wi-Fi network.

Allowable Subject Matter
Claims 1-6,9,21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Reclaims 1-6,9
	Prior art of records failed to teach or disclose wherein the RU reservations are determined dynamically and change based on at least one of a time based recalculation, a recalculation based on a change of condition of the Wi-Fi network, and a recalculation based on data flows starting and ending.

Reclaims 21-27
	Prior art of records failed to teach or disclose wherein the RU reservations are determined for at least one of multiple leaf nodes of the one or more access points that utilize OFDMA, repeating nodes of the one or more access points that utilize OFDMA based on at -3-Attorney Docket No.: 7415PATENT least one of individual data flows and aggregated data flows, and at all repeating nodes and a leaf node of the one or more access points that utilize OFDMA on a path to a client for which the RU reservations are made.

Reclaims 28-33
	Prior art of records failed to teach or disclose perform at least one of cause information of the RU reservations to be provided to the one or more access points to be stored locally, and program an OVSDB holding the information of the RU reservations on each of the one or more access points separately.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631